UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


SHERRY LYNN DOVE,

               Plaintiff,

       v.                                             Civil Action No. 18-231 (TJK/DAR)
ANDREW SAUL, Commissioner of Social
Security,

               Defendant.


                                             ORDER

       This matter is before the Court on the Report and Recommendation filed by Magistrate

Judge Deborah A. Robinson on February 25, 2020. See ECF No. 33 (“R&R”). The Report and

Recommendation cautioned the parties that failing to file an objection within 14 days of receipt

could lead to waiver of the right to further review of the issues addressed. Id. at 7. Neither party

objected to the Report and Recommendation, and the deadline to do so has passed. See LCvR

72.3(b).

       Sherry Lynn Dove brought this action seeking to reverse the final decision of the

Commissioner of Social Security denying her application for Title II disability insurance benefits

or, in the alternative, to remand to the agency for further review. See ECF No. 8 at 3–4; ECF

No. 28 at 1. She argued that the decision of the Administrative Law Judge (ALJ) did not give

appropriate weight to evidence she submitted and was erroneous as a matter of law. ECF No. 28

at 3–7. Magistrate Judge Robinson, in a 7-page opinion, determined that the ALJ did not

consider “the full extent of the impairments which Plaintiff claimed,” erroneously considering

only a single impairment, and that the ALJ did not sufficiently develop the record. R&R at 6.

For those reasons, Magistrate Judge Robinson recommended that this Court remand the matter to
the Social Security Administration for development of the record and further proceedings. Id. at

6–7.

       After independent consideration of the Report and Recommendation, the lack of any

objection, the entire record, and the applicable law, the Court ORDERS that:

       1. The Report and Recommendation is hereby ADOPTED in its entirety;

       2. Plaintiff’s Motion for Judgment of [Reversal], ECF No. 28, is GRANTED IN PART

           and DENIED IN PART;

       3. Defendant’s Motion for Judgment of Affirmance, ECF No. 29, is DENIED; and

       4. This case is REMANDED to the Social Security Administration for further

           proceedings consistent with the Report and Recommendation.

       The Clerk of Court is directed to close the case.


        SO ORDERED.

                                                           /s/ Timothy J. Kelly
                                                           TIMOTHY J. KELLY
                                                           United States District Judge

Date: August 11, 2020




                                                2